            Case 2:16-cr-00454-TS Document 83 Filed 05/27/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,                             MEMORANDUM DECISION AND
                                                      ORDER DENYING EMERGENCY
                         Plaintiff,                   MOTION FOR COMPASSIONATE
                                                      RELEASE
v.

SCOTT BYARS,
                                                      Case No. 2:16-CR-454 TS
                         Defendant.
                                                      District Judge Ted Stewart


       This matter is before the Court on Defendant’s Emergency Motion for Compassionate

Release. Defendant seeks release to home confinement under the First Step Act and the

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”).

       “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 1 18 U.S.C. §

3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Relevant here,

       the court . . . upon motion of the defendant . . . may reduce the term of imprisonment
       (and may impose a term of probation or supervised release with or without
       conditions that does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that . . . extraordinary and compelling
       reasons warrant such a reduction.

       The Court finds that Defendant has failed to demonstrate extraordinary and compelling

reasons for his request for home confinement. Instead, he points to generalized concerns about



       1
           United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996).


                                                  1
              Case 2:16-cr-00454-TS Document 83 Filed 05/27/20 Page 2 of 2




the COVID-19 pandemic. Defendant further presents evidence that he has a history of urethral

stricture. However, there is no evidence that this condition makes Defendant more susceptible to

contracting COVID-19 or suffer a more serious reaction. While the Court is sympathetic to

Defendant’s concerns, he has not demonstrated extraordinary and compelling reasons for his

release to home confinement.

         Further, the Court does not have the authority under the CARES Act to order the Bureau

of Prisons to release Defendant to home confinement. “While the CARES Act gives the BOP

broad discretion to expand the use of home confinement during the COVID-19 pandemic, the

Court lacks jurisdiction to order home detention under this provision.” 2

         It is therefore

         ORDERED that Defendant’s Motion for Compassionate Release (Docket No. 81) is

DENIED WITHOUT PREJUDICE.

         DATED this 27th day of May, 2020.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




         2
             United States v. Read-Forbes, ---F.3d---, 2020 WL 1888856, at *5 (D. Kan. Apr. 16,
2020).


                                                  2
